Contrary to the plaintiffs’ contentions, the Supreme Court did not improvidently exercise its discretion in denying their cross motion to extend their time to serve the summons and complaint pursuant to CPLR 306-b. The plaintiffs did not demonstrate circumstances that would support the grant of such relief in the interests of justice or for good cause shown (see Otero v Flushing Hosp., 300 AD2d 639, 640 [2002]; Rihal v Kirchhoff, 291 AD2d 548 [2002]). Angiolillo, J.P., Florio, Leventhal and Lott, JJ., concur.